[Cite as Roberts v. Marks, 2017-Ohio-1320.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HENRY COUNTY



DAVID H. ROBERTS,

        PLAINTIFF-APPELLEE,                              CASE NO. 7-16-15

        v.

JERRY A. MARKS,

        DEFENDANT-APPELLANT
        -and-
                                                         OPINION
WILLIAM R. MEYERS,

        DEFENDANT-APPELLEE.


                  Appeal from Henry County Common Pleas Court
                            Trial Court No. 13CV0071

                                     Judgment Affirmed

                             Date of Decision: April 10, 2017


APPEARANCES:

        Tammy G. Lavalette and H. Buswell Roberts, Jr. for Appellant

        Albert L. Potter, II for Appellee, William R. Meyers
Case No. 7-16-15


ZIMMERMAN, J.,

      {¶1} Appellant, Jerry A. (Tony) Marks (“Marks”) appeals the September 26,

2016 judgment and order of the Henry County Court of Common Pleas awarding

judgment in favor of William R. Meyers (“Meyers”) on a breach of

contract/indemnification action.

                          Facts and Procedural History

      {¶2} David H. Roberts (“Roberts”), Marks, and Meyers were equal co-

owners of an entity known as MRT Leasing, LLC (“MRT Leasing”). MRT Leasing

constructed and owned a warehouse operation located in Henry County, Ohio. On

December 29, 2005, Roberts, Marks, and Meyers entered into a purchase and sale

agreement (“Roberts Agreement”), in which Marks and Meyers purchased Roberts’

interest in MRT leasing. The Roberts Agreement provided that Marks and Meyers

were “individually and together collectively the Purchaser” of Roberts’ interest in

the leasing company for the purchase price of $450,000. The purchase contract

called for an initial $45,000 down payment, with the remaining balance to be paid

over a period of 96 months, with interest set at 3.5% per annum. Marks and Meyers

had a verbal agreement that Marks would make the payments to Roberts.

      {¶3} On July 30, 2009, Meyers filed an action seeking a judicial dissolution

of MRT Leasing, then known as Southpoint Business Park, LLC (“Southpoint”) in

the trial court. Southpoint had a business loan with First Merit Bank and due to the


                                        -2-
Case No. 7-16-15


judicial dissolution suit filed by Meyers, First Merit Bank called its note on the

Southpoint property. The trial court appointed a receiver for Southpoint.

       {¶4} Shortly thereafter, Roberts filed suit against Marks and Meyers in the

trial court (in a case separate from the judicial dissolution action), due to their non-

payment under the Roberts Agreement.            A hearing was held in that case on

September 2, 2010 revealing the balance of the debt owed (to Roberts) by Marks

and Meyers to be approximately $365,000. Neither Marks nor Meyers were aware

of the amounts paid on the debt (to Roberts) by the other.

       {¶5} Thereafter, Marks and Meyers met on September 1, 2011 to discuss

settlement of the lawsuits. Both parties were represented by counsel. The meeting

resulted in a settlement between Marks and Meyers memorialized by a handwritten

agreement (Meyers Dep. Ex. A) signed by the parties. On November 15, 2011 a

written agreement, identified as the parties’ Settlement Agreement (“Settlement

Agreement”) (Meyers Dep. Ex. D) was signed by the parties. Both agreements

required Marks to pay the debt owed Roberts and to indemnify Meyers thereupon.

However, the handwritten agreement did not contain the exact amount of the debt

owed to Roberts, providing only that Marks was to pay the Roberts debt and

indemnify Meyers therein. Finally, First Merit Bank was aware of and approved

the Settlement Agreement (entered into by Marks and Meyers) and reinstated its

loan to Southpoint.


                                          -3-
Case No. 7-16-15


       {¶6} On May 15, 2013 Roberts again filed suit against Marks and Meyers in

the trial court, due to the nonpayment of the debt owed. On June 24, 2013 Meyers

filed his cross-claim against Marks asserting a breach of their Settlement Agreement

concerning the indemnification of the payments to Roberts. The trial court granted

Roberts summary judgment against Marks and Meyers, jointly and severally, in the

amount of $323,794.90 plus interest at the rate of 3.5% per annum.

       {¶7} Meyers then moved for summary judgment on his cross-claim versus

Marks for indemnification. Marks opposed the motion and filed his separate motion

for summary judgment. The trial court found material issues of fact present and

denied both motions. Thereafter, a bench trial on Meyers’ cross-claim occurred,

resulting in the trial court awarding judgment in favor of Meyers against Marks in

the amount of $323,794.90 plus interest. The trial court further granted judgment

in favor of Meyers (against Marks) for $37,000 for the amount which Meyers paid

(to Roberts) after the trial court granted summary judgment on January 9, 2015.

Marks appeals these judgments and the trial court’s failure to grant summary

judgment pursuant to his request.

                               Assignments of Error

       {¶8} Marks presents the following two assignments of error for our review:

                       ASSIGNMENT OF ERROR NO. 1

       THE   TRIAL   COURT   ERRED   IN  DENYING
       DEFENDANT/CROSS-CLAIM DEFENDANT APPELLANT

                                        -4-
Case No. 7-16-15


       MARKS’ CROSS-MOTION FOR SUMMARY JUDGMENT
       REGARDING APPELLEE’S BREACH OF A WARRANTY IN
       AN UNAMBIGUOUS AND INTEGRATED CONTRACT,
       WHERE THE MOTION WAS DENIED BASED UPON THE
       EXISTENCE OF QUESTIONS OF FACT REGARDING
       INADMISSIBLE PAROL EVIDENCE.

                       ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED IN GRANTING JUDGMENT IN
       FAVOR OF DEFENDANT/CROSS-CLAIM PLAINTIFF
       APPELLEE MEYERS, AFTER A BENCH TRIAL, WHERE
       THE   TRIAL    COURT’S   FINDINGS   OF  FACT
       DEMONSTRATE THAT THE TRIAL COURT RELIED ON
       INADMISSIBLE PAROL EVIDENCE TO DISREGARD THE
       CONTENTS OF AN UNAMBIGUOUS AND INTEGRATED
       CONTRACT BETWEEN THE PARTIES.

       {¶9} On appeal, Marks challenges the trial court's reliance on parol evidence

to interpret the Settlement Agreement between Meyers and Marks. Specifically,

Marks argues that the Settlement Agreement of September 1, 2011 was a complete

and integrated contract, and the trial court should have granted him summary

judgment on the pleadings and therefore the judgments of the trial court were

improper.

                                Standard of Review

       {¶10} An appellate court reviews a trial court’s decision on a motion for

summary judgment de novo. Hancock Fed. Credit Union v. Coppus, 2015-Ohio-

5312, 54 N.E.3d 806, ¶ 15 (3rd Dist.). Summary judgment is appropriate when,

looking at the evidence as a whole: (1) there is no genuine issue as to any material


                                        -5-
Case No. 7-16-15


fact; (2) reasonable minds can come to but one conclusion and that conclusion is

adverse to the party against whom the motion for summary judgment is made; and,

therefore, (3) the moving party is entitled to judgment as a matter of law. Civ.R.

56(C); Adkins v. Chief Supermarket, 3rd Dist. Paulding No. 11-06-07, 2007-Ohio-

772, ¶ 7. If any doubts exist, the issue must be resolved in favor of the nonmoving

party. Murphy v. Reynoldsburg, 65 Ohio St. 3d 356, 358-59, 1992-Ohio-95, 604
N.E.2d 138. The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact. Dresher v. Burt, 75 Ohio St. 3d 280, 292-93, 1996-Ohio-107, 662 N.E.2d 264.

In doing so, the moving party is not required to produce any affirmative evidence,

but must identify those portions of the record which affirmatively support his

argument. Id. “The nonmoving party must then rebut with specific facts showing

the existence of a genuine triable issue; he may not rest on the mere allegations or

denials of his pleadings”. Brickner v. Wittwer, 3rd Dist. Hardin No. 6-10-12, 2011-

Ohio-39, ¶ 11; Civ.R. 56(E).

       {¶11} Similarly, the construction and interpretation of contracts are matters

of law subject to a de novo standard of review. Langfan v. Carlton Gardens Co.,

183 Ohio App. 3d 260, 2009-Ohio-3318, 916 N.E.2d 1079, ¶ 24 (3rd Dist.). When

evidence is admitted in violation of the parol evidence rule, the standard of review

is “harmless error.” Id. The elements necessary to form a contract include “an offer,


                                        -6-
Case No. 7-16-15


acceptance, contractual capacity, consideration (the bargained for legal benefit

and/or detriment), a manifestation of mutual assent and legality of object of

consideration.” Kostelnik v. Helper, 96 Ohio St. 3d 1, 2002-Ohio-2985, 770 N.E.2d
58, ¶ 16 quoting Perlmuter Printing Co. v. Strome, Inc., 436 F. Supp. 409, 414

(N.D.Ohio 1976). In addition, “[a] meeting of the minds as to the essential terms of

the contract is a requirement to enforcing the contract. Id.

                               Settlement Agreements

       {¶12} Settlement agreements are contracts designed to terminate a claim by

preventing or ending litigation. Continental W. Condominium Unit Owners Assn.

v. Howard E. Ferguson, Inc., 74 Ohio St. 3d 501, 502, 1996-Ohio-158, 660 N.E.2d
431.   Such agreements are valid and enforceable by either party.         Kaple v.

Benchmark Materials, 3rd Dist. Seneca No. 13-03-60, 2004-Ohio-2620, ¶ 6. To

resolve issues involving settlement agreements, the reviewing court must analyze

what the parties are disputing. “[W]here the meaning of terms of a settlement

agreement are disputed, or where there is a dispute that contests the existence of a

settlement agreement, a trial court must conduct an evidentiary hearing prior to

entering judgment.” Id. at ¶ 4, quoting Rulli v. Fan Co., 79 Ohio St. 3d 374, 1997-

Ohio-380, 683 N.E.2d 337, syllabus. “ ‘[A]ll agreements have some degree of

indefiniteness and some degree of uncertainty. In spite of its defects, language

renders a practical service. In spite of ignorance as to the language they speak and


                                         -7-
Case No. 7-16-15


write, with resulting error and misunderstanding, people must be held to the

promises they make.’” Kostelnik at ¶ 17, quoting 1 Corbin on Contracts, Section

4.1, (Rev. Ed. 1993).

             First Assignment of Error: Ruling on Summary Judgment

       {¶13} In the first assignment of error, Marks asserts that the trial court erred

in overruling his motion for summary judgment because the trial court considered

inadmissible parol evidence in determining (that) a question of fact existed as to the

exact amount of indemnification owed on the Roberts Agreement.

       {¶14} “When reviewing the grant of a motion for summary judgment,

appellate courts review the judgment independently and do not give deference to

the trial court.” J.A. Industries, Inc. v. All Am. Plastics, Inc., 133 Ohio App. 3d 76,

82, 1999-Ohio-817, 726 N.E.2d 1066 (3rd Dist.). “Accordingly, the appellate

standard for summary judgment is the same as that of the trial court.” Id.

       {¶15} Furthermore, in Dresher, the Ohio Supreme Court held that parties

seeking summary judgment must “specifically point to some evidence of the type

listed in Civ.R. 56(C) which affirmatively demonstrates that the nonmoving party

has no evidence to support the nonmoving party’s claims.” Dresher, supra, at 293.

If the moving party satisfies that burden, the party opposing summary judgment

must “set forth specific facts showing that there is a genuine issue for trial,” and

summary judgment is proper if the party opposing judgment fails to set forth such


                                         -8-
Case No. 7-16-15


facts. Id., citing Civ.R. 56(E). Finally, we are mindful of the general rule that

reviewing courts may not reverse a correct judgment merely because it was based

upon erroneous reasoning. See, e.g., State ex rel. Parsons v. Fleming, 68 Ohio St. 3d
509, 514, 1994-Ohio-172, 628 N.E.2d 1377.

       {¶16} Marks’ contention that the trial court considered inadmissible parol

evidence in denying his summary judgment motion is misplaced. “‘The parol

evidence rule states that ‘absent fraud, mistake, or other invalidating cause, the

parties’ final written integration of their agreement may not be varied, contradicted,

or supplemented by evidence of prior or contemporaneous oral agreements, or prior

written agreements.’” Galmish v. Cicchini, 90 Ohio St. 3d 22, 27, 2000-Ohio-7, 734
N.E.2d 782, quoting 11 Williston on Contracts, Section 33:4, at 569-570 (4

Ed.1999). “The parol evidence rule * * * is not a rule of evidence but is one of

substantive law.” Id. “The rule comes into operation when there is a single and

final memorial of the understanding of the parties. When that takes place, prior and

contemporaneous negotiations, oral or written, are excluded; or as it is sometimes

said, the written memorial supersedes these prior or contemporaneous

negotiations.’” Id., quoting In re Gaines’ Estate, 15 Cal. 2d 255, 264-265, 100 P2d

1055 (1940). The parol evidence rule is designed to protect the integrity of final,

written agreements. Cronkelton v. Guaranteed Constr. Servs., 2013-Ohio-328, 988
N.E.2d 656, ¶ 9 (3rd Dist.).


                                         -9-
Case No. 7-16-15


          {¶17} In the case before us, the parties did not have a “single and final

memorial” of their settlement, rather, they had two agreements: the handwritten

agreement and the typed Settlement Agreement, which were in conflict as to

indemnification. (Meyers Dep. Ex. A, D). Thus, the trial court correctly determined

that a genuine issue of material fact existed as to the amount of indemnification (to

Roberts), the terms of such agreement in that regard, and the parties’ intent.

          {¶18} The Ohio Supreme Court has stated that the issue of “whether the

parties intended to be bound * * * is a question of fact properly resolved by the trier

of fact.” B.W. Rogers Co. v. Wells Bros., 3rd Dist. Shelby No. 17-11-25, 2012-

Ohio-750, ¶ 21, quoting Oglebay Norton Co. v. Armco, Inc., 52 Ohio St. 3d 232,

235, 556 N.E.2d 515, (1990); Normandy Place Assoc. v. Beyer, 2 Ohio St. 3d 102,

106, 443 N.E.2d 161, (1982) (“Whether the parties intended a contract remains a

factual question, not a legal one, and as such is an issue to be resolved by the finder

of fact.”) See, also, Am.’s Floor Source, L.L.C. v. Joshua Homes, 191 Ohio App. 3d
493, 2010-Ohio-6296, 946 N.E.2d 799, ¶ 44 (10th Dist.); Grdn. Alarm Co. v.

Portentoso, 196 Ohio App. 3d 313, 2011-Ohio-5443, 963 N.E.2d 225, ¶ 17 (3rd

Dist.).

          {¶19} Furthermore, the Ohio Supreme Court, in Rulli stated that “[w]here

the meaning of the terms of a settlement agreement is disputed, * * * a trial court




                                         -10-
Case No. 7-16-15


must conduct an evidentiary hearing prior to entering judgment.” (Emphasis

added.) Rulli, supra, at paragraph two of the syllabus.

       {¶20} Because a genuine issue of material fact existed as to the exact amount

Marks and Meyers’ owed Roberts, a fact which was not reconciled by the parties’

handwritten and typed settlement agreements, the trial court was required to conduct

a hearing on that issue before entering judgment. Thus, the trial court properly

denied Marks’ motion for summary judgment. The first assignment of error is

overruled.

              Second Assignment of Error – Judgment on Cross Claim

       {¶21} In his second assignment of error, Marks maintains that the trial court

erred in granting judgment in favor of Meyers by relying upon inadmissible parol

evidence to disregard the parties’ unambiguous and integrated contract.

       {¶22} We disagree.

       {¶23} Our de novo review of the trial court’s decision as to the terms of the

parties’ Settlement Agreement, raises “mixed questions of fact and law.” Hickman

v. Cole, 3rd Dist. Hancock No. 5-98-30, 1999 WL 254379, *4 (April 7, 1999). “’We

accept the facts found by the trial court on some competent, credible evidence, but

freely review application of the law to the facts. A reviewing court should be guided

by a presumption that the findings of a trial court are correct, since the trial judge is

best able to view the witnesses and observe their demeanor, gestures and voice


                                          -11-
Case No. 7-16-15


inflections, and use their observations in weighing credibility of the proffered

testimony.’” B.W. Rogers, Co., 3rd Dist. Shelby No. 17-11-25, 2012-Ohio-75, ¶ 29,

quoting Cramer v. Bucher, 3rd Dist. Hancock No. 5-02-01, 2002-Ohio-3397, ¶ 9,

quoting McSweeney v. Jackson, 117 Ohio App. 3d 623, 632, 691 N.E.2d 303 (4th

Dist.1996).

      {¶24} The trial court’s judgment entry recites its factual findings relative to

the judgment rendered in favor of Meyers. The trial court found that Meyers was

unaware of the exact amount of the obligation owed to Roberts and relied upon

Marks’ representations as to the amount owed at the time of their settlement. (Doc.

No. 87). The trial court further determined that the amount of $237,504.22 (the

amount warranted by Meyers to Marks as the amount owed to Roberts) was not the

negotiated amount of the parties, but the amount that would have been owed had

Marks made payments (to Roberts) in accordance with the Roberts Agreement. Id.

      {¶25} The trial court further determined that Meyers had no direct

knowledge at the time he entered into the Settlement Agreement with Marks as to

the exact amount Marks had actually paid Roberts from December 29, 2005 through

November 28, 2011 pursuant to the Roberts Agreement. Id. Meyers relied upon

Marks’ representation of the balance owed. Id.

      {¶26} Further, the trial court determined that Marks’ failure to pay Roberts

precipitated Roberts into filing suit and obtaining a judgment against Marks and


                                       -12-
Case No. 7-16-15


Meyers in the amount of $323,794.90 plus interest at the rate of 3.5% per annum

from February 5, 2014. Id.

        {¶27} While there is some indefiniteness between the testimony of Marks

and Meyers as to the amount of indemnification agreed to, “people must be held to

the promises they make.” Kostelnik, 96 Ohio St. 3d 1, 2002-Ohio-2985, 770 N.E.2d
58, at ¶ 17, quoting 1 Corbin on Contracts, Section 4.1, (Rev. Ed. 1993). In this

regard, Marks agreed that the debt owed Roberts was $323,794.90, plus interest at

the rate of 3.5% per annum (see Doc. No. 41). Marks was further aware, or should

have been aware, that his payments to Roberts did not reduce the debt owed to

Roberts to $237,504.22.1 Rather, the trial court relied on competent and credible

evidence to determine that the stated amount of $237,504.22 was not a negotiated

indemnification amount (between Marks and Meyers) but merely the debt balance

owed to Roberts if (Marks) had made all debt payments per his amortization

schedule. (Doc. No. 87). Our appellate determination finds competent and credible

evidence exists to support these findings and judgments by the trial court. This case

was decided upon the credibility of witnesses and the trial judge was in the best

position to make such a determination.




1
  We note that Marks and Meyers were aware that the debt owed to Roberts, as of September 2010, was in
excess of $365,000 and no evidence was submitted to the trial court that Marks or Meyers reduced that debt
to $237,504.22 by September, 2011.

                                                  -13-
Case No. 7-16-15


       {¶28} The record clearly reflects the factual findings of the trial court were

based upon competent and credible evidence and that parol evidence played no part

in such findings as the parties were not aware of the precise debt amount owed

Roberts prior to or contemporaneous with the settlement. As such, the trial court

correctly applied the law as to settlement agreements and to the facts and

circumstances in this case. Marks’ second assignment of error is overruled.

       {¶29} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                                Judgment Affirmed

PRESTON, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -14-